       Case 1:20-cv-00883-ALC Document 1 Filed 01/31/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

J.P., individually and on behalf of J.L.,
                                                                      COMPLAINT
               Plaintiff,
                                                              Case No. 1:20-cv-883
                                                              IHO No. 171908
       - against -

New York City Department of Education

               Defendant.

_________________________________________


J.P., individually and on behalf of J.L., a child with a disability, for her complaint hereby

alleges:

       1. This is an action brought pursuant to the fee shifting provisions of the

Individuals with Disabilities Education Improvement Act ("IDEA"), 20 U.S.C.

§1415(i)(3).

       2. At all times relevant to this action, Plaintiff J.P. and her son J.L. resided within

the territorial jurisdiction of the defendant New York City Department of Education

("Defendant" or "Department").

       3. Plaintiff J.P. is the parent of a child with a disability as defined by IDEA, 20

U.S.C. §1401(3)(A).

       4. Defendant is a local educational agency as defined by IDEA, 20 U.S.C.

§1401(19), and, as such, is obligated to provide educational and related programs and

services to its students in compliance with the applicable federal and state statutes,




                                              1
       Case 1:20-cv-00883-ALC Document 1 Filed 01/31/20 Page 2 of 4



regulations, and the U.S. Constitution, and is subject to the requirements of 20 U.S.C.

§1400 et seq. and the regulations promulgated thereunder.

JURISDICTION AND VENUE

       5. Jurisdiction is predicated upon 28 U.S.C. §1331, which provides the district

courts with original jurisdiction over all civil actions arising under the laws of the United

States, and upon the fee-shifting provision of IDEA, 20 U.S.C. §1415(i)(3)(A), which

provides that the district courts of the United States shall have jurisdiction of actions

brought under section 1415(i)(3) without regard to the amount in controversy.

       6. Venue is predicated upon 28 U.S.C. §1391(b)(1) based upon the residence of

the defendant, and upon 28 U.S.C. §1391(b)(2) based upon the location of the subject

matter of this action.

FACTUAL BACKGROUND AND EXHAUSTION OF ADMINISTRATIVE
PROCESS

       7. By letter dated January 9 and July 2, 2018, Plaintiff J.P. requested a due

process hearing on behalf of J.L. pursuant to 20 U.S.C. §1415(f)(1).

       8. Plaintiff J.P. sought a determination that the Department had denied her son a

free appropriate public education and such other relief as the impartial hearing officer

would determine to be fair and just.

       9. Impartial Hearing Officer ("IHO") Susan M. Barbour was assigned to the case.

       10. An impartial hearing was conducted on February 13, March 23, May 29, July

25, August 27, October 2, and November 5, 2018.

       11. Following the close of hearing, the IHO issued a decision (“IHO Decision”)

dated January 3, 2019.




                                              2
       Case 1:20-cv-00883-ALC Document 1 Filed 01/31/20 Page 3 of 4



       12. The IHO found that the Department had denied the student a free appropriate

public education for the 2017-2018 and 2018-2019 school year and ordered the

Department to fund 10-month tuition either directly to the Smith School and/or to the

parent as reimbursement for the 2017-2018 and 2018-2019 school year, fund the cost of

the April 13, 2017 Neuropsychological Evaluation conducted by Dr. Oratio, fund the cost

of the student’s summer program at Smith and Forman School during the summer of

2017 and the summer of 2018, and fund the school bus transportation to and from Smith

school for the 2018-2019 school year .

       13. Neither party appealed the decision of the IHO. Thus, the decision is final.

       14. Plaintiff is a prevailing party by virtue of the IHO's decision.

FIRST CAUSE OF ACTION

       15. Plaintiff repeats and realleges paragraphs 1 through 14 as if more fully set

forth herein.

       16. Plaintiff has submitted to the Department a request for payment for services

rendered ("attorney fee claim").

       17. Plaintiff has attempted, without success, to resolve the attorney fee claim.

       18. Settlement negotiations have not occurred because Respondent has been

unresponsive to attempts to initiate settlement discussions.

       19. Plaintiff hereby demands reasonable attorney fees and expenses pursuant to

20 U.S.C. §1415(i)(3) for services rendered on the above noted administrative

proceedings.

       20. Defendant has not satisfied its obligation to pay attorney fees in a timely

fashion. Thus, Plaintiff demands prejudgment interest.



                                             3
       Case 1:20-cv-00883-ALC Document 1 Filed 01/31/20 Page 4 of 4



SECOND CAUSE OF ACTION

       21. Plaintiff repeats and realleges paragraphs 1 through 20 as if more fully set

forth herein.

       22. Plaintiff hereby demands reasonable attorney fees and expenses for services

rendered on this action.



       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1) Assume jurisdiction over this action;

       (2) Award to the Plaintiff costs, expenses, and attorney fees together with

prejudgment interest for the administrative proceedings pursuant to 20 U.S.C. §1415;

       (3) Award to Plaintiff the costs, expenses, and attorney fees of this action

pursuant to 20 U.S.C. §1415; and

       (4) Grant such other and further relief as the Court deems just and proper.


Dated: January 31, 2020
       New York, New York

                                                                              Respectfully,

                                                                       /s/ Adam Dayan
                                                   _________________________________
                                                            Adam Dayan, Esq. (AD 5445)
                                                                     Attorney for Plaintiff
                                                       Law Offices of Adam Dayan, PLLC
                                                                222 Broadway, 19th Floor
                                                             New York, New York 10038
                                                                   Phone: (646) 866-7157
                                                               Facsimile: (646) 866-7541
                                                              adayan@dayanlawfirm.com




                                            4
